Citation Nr: 1751063	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-42 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.

2.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from June 2008 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for an increased evaluation for erectile dysfunction and service connection for a left knee disability be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to entitlement an initial compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In a written statement received in October 2017, the Veteran's representative wrote that the Veteran wishes to withdraw the claims for entitlement to an increased evaluation for erectile dysfunction and service connection for a left knee disability.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to an initial compensable evaluation for erectile dysfunction is dismissed.

The claim of entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness, is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


